Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 29, 2020.
3.	Claims 1-20 are examined and are pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 16 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1, 16 and 18, line 12-13, recites “… using a combination of vector of first latent feature and vector of second latent features …”. Line 6-8 recites first feature is associated with the query. However, it is not clear what is second feature is associated with. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasneci et al (US 2012/0150771 A1), in view of Asur et al (US 2020/0097616 A1).
	As per claim 1, Kasneci discloses:
	- a method, comprising: receiving, at a service provider server from a communication device through an application programming interface, a query in an interaction between the server provider server and the communication device (receiving a question (i.e. a query) at service provider (i.e. knowledge corroboration) from a judge (i.e. user), Fig. 1, Para [0027]), 
	- generating, by the service provider server, a vector of first latent features from a set of first visible features associated with the query using a machine learning-trained classifier (a vector is generated for question features (i.e. feature associated with the query) using machine mearing, Para [0047], Fig. 1, item 108, 110, 112, Fig. 10),
	Kasneci does not explicitly disclose generating, by the service provider server, a likelihood scalar value indicating a likelihood of the query is answered by a candidate user in a set of users using a combination of the vector of first latent features and a vector of second latent features different from the vector of first latent features. However, in the same field of endeavor Asur in an analogous art disclose generating, by the service provider server, a likelihood scalar value indicating a likelihood of the query is answered by a candidate user in a set of users using a combination of the vector of first latent features and a vector of second latent features different from the vector of first latent features (a candidate user is ranked to likely to answer the question using question feature vector and skill (i.e. combination of first latent feature (i.e. query feature) and user skill), Para [0057], [0059]-[0060], [0067], Fug. 4, item 406, 412 424),
and providing, to the communication device through the application programming interface, a recommendation message as a response to the query, the recommendation message comprising the likelihood scalar value and an indication of the candidate user. However, in the same field of endeavor Asur in an analogous art disclose and providing, to the communication device through the application programming interface, a recommendation message as a response to the query, the recommendation message comprising the likelihood scalar value and an indication of the candidate user (recommending a ranked list of qualified candidates to anser the question, Para [0067], [0069], Fig. 4, item 320).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asur with the teaching of Kasneci by modifying Kasneci such that regardless of user or employee location, organization data can be shared and accessible as needed throughout the organization in a cost effective manner, Asur (Para [0037]).
	As per claim 2, rejection of claim 1 is incorporated, and further Asur discloses:
	- extracting, by the service provider server, a plurality of first features from the query to generate the set of first visible features (extracting query feature (i.e. first feature), Para [0056], Fig. 4 item 404), 
	- extracting, by the service provider server, a plurality of second features of the candidate user from a user profile associated with the candidate user to generate a set of second visible features for the candidate user (extracting second feature (i.e. candidate feature), Para [0058], Fig. 4, item 410), 
	- generating, by the service provider server, the vector of second latent features from the set of second visible features using the machine learning-trained classifier, wherein the vector of second latent features comprises latent representations of the set of second visible features (generating vector for second feature (i.e. candidate feature), Fig. 4, item 406, 412, Para [0061]).
	As per claim 3, rejection of claim 2 is incorporated, and further Asur discloses:
	- the generating the vector of first latent features comprises generating first visible- to-latent connections between the set of first visible features and the vector of first latent features (generating vector for first feature, Fig. 4, item 406, 412, Para [0061])., and inferring question feature to skill features (i.e. visible to latent connection), Para [0046], 
	- the generating the vector of second latent features comprises generating second visible-to-latent connections between the set of second visible features and the vector of second latent features (generating vector for second feature, Fig. 4, item 406, 412, Para [0061])., and inferring question feature to skill features (i.e. visible to latent connection), Para [0046],
- and the generating the second visible-to-latent connections occurs concurrently with the generating the first visible-to-latent connections (inferring question feature to skill features (i.e. visible to latent connection), Para [0046], Para [0057], Para [0076]).
As per claim 4, rejection of claim 2 is incorporated, and further Asur discloses:
- the vector of first latent features indicates a latent representation of the set of first visible features in a same feature space as that of the set of first visible features, and the vector of second latent features indicates a latent representation of the set of second visible features in a same feature space as that of the set of second visible features (vector of the query feature and candidate feature are in the same space (Para [0031], Fig. 2, item 212, 204).
As per claim 5, rejection of claim 2 is incorporated, and further Asur discloses:
- the generating the vector of first latent features comprises: generating a first embedding representation of the set of first visible features with a pre-trained language model, and applying the first embedding representation to the machine learning- trained classifier to generate the vector of first latent features (embedding representation of first feature Para [0050], and applying machine learning technique, Para [0067]),
- the generating the vector of second latent features comprises: generating a second embedding representation of the set of second visible features with the pre-trained language model, and applying the second embedding representation to the machine learning- trained classifier to generate the vector of second latent features (embedding representation of second feature, Para [0050], and applying machine learning technique, Para [0067]).
As per claim 7, rejection of claim 2 is incorporated, and further Asur discloses:
- wherein the vector of first latent features includes a plurality of first latent feature fields, wherein each of the plurality of first latent feature 32Atty Docket No. 70481.2727US01fields includes a different linear combination of the plurality of first features in the set of first visible features (feature with plurality of fields, Para [0040], and linear model Para [0053]).
As per claim 7, rejection of claim 6 is incorporated, and further Asur discloses:
- the vector of second latent features includes a plurality of second latent feature fields, each of the plurality of second latent feature fields includes a different linear combination of the plurality of second features in the set of second visible features, the plurality of first latent feature fields and the plurality of second latent feature fields respectively include a number of latent feature fields that is adjustable by a predetermined hyperparameter (feature with plurality of fields, Para [0040], and linear model Para [0053], configurable parameter (i.e. adjustable parameter), Para [0076]).
As per claim 8, rejection of claim 1 is incorporated, and further Kasneci discloses:
- wherein the generating the likelihood scalar value comprises: performing, by the service provider server, a matrix dot product operation on a plurality of latent feature pairs to generate the likelihood scalar value, wherein each latent feature pair of the plurality of latent feature pairs comprises a pairing between a first latent feature in the vector of first latent features and a second latent feature in the vector of second latent features (matrix operation for latent features, Para [0052], and Para [0069], “The probabilistic learning system uses the features to identify 1304 an expertise of each judge, either an overall expertise or one expertise indicator per judge-question pair”).
As per claim 9, rejection of claim 8 is incorporated, and further Kasneci discloses:
- wherein the generating the likelihood scalar value comprises: applying an activation function operation to an output of the matrix dot product operation to generate the likelihood scalar value (applying function, Para [0053]).
As per claim 10, rejection of claim 8 is incorporated, and further Asur discloses:
- generating a vector of likelihood scalar values comprising a plurality of likelihood scalar values that correspond to different candidate users in the set of users; and generating an ordered listing of candidate users from the set of users that are associated with a respective likelihood scalar value in the vector of likelihood scalar values (generating a ranked list of candidate user, Para [0046])  
As per claim 11, rejection of claim 10 is incorporated, and further Asur discloses:
- wherein the generating the ordered listing of candidate users comprises ranking each likelihood scalar value in the vector of likelihood scalar values at an output of the matrix dot product operation (ranking each candidate user, Para [0049], [0063]).
As per claim 12, rejection of claim 11 is incorporated, and further Kasneci discloses:
- wherein the generating the vector of likelihood scalar values comprises: applying an activation function operation to the vector of likelihood scalar values to generate the vector of likelihood scalar values (applying function, Para [0053]).
As per claim 13, rejection of claim 1 is incorporated, and further Kasneci discloses:
- generating a tuple of information indicating the candidate user, the query, and the likelihood scalar value; and generating the recommendation message with the tuple of information (collecting and learning abut users expertise and knowledge (i.e. tuple), Para [0005], [0043]).
As per claim 14, rejection of claim 13 is incorporated, and further Kasneci discloses:
- processing the tuple of information with an iterative algorithm to optimize the tuple of information and generate training data from the tuple of information; and training the machine learning-trained classifier with the training data in an offline mode (probabilistic learning method is used to determined expert to answer the question, Para [0057], [0065]).
As per claim 15, rejection of claim 1 is incorporated, and further Kasneci discloses:
- identifying one or more candidate users in the set of users that are associated with a likelihood scalar value that does not exceed a predetermined threshold (predetermined threshold, Para [0047]), 
- generating additional tuples of information for the one or more candidate users based on the responses (collecting and learning abut users expertise and knowledge (i.e. tuple), Para [0005], [0043]).
- processing the additional tuples of information with an iterative algorithm to optimize the additional tuples of information and generate training data from the additional tuples of information; and training the machine learning-trained classifier with the training data in an offline mode (probabilistic learning method is used to determined expert to answer the question, Para [0057], [0065]). 
Kasneci does not explicitly disclose sending, by service provider server through the application programming interface, a request to communication devices of the one or more candidate users that prompts the one or more candidate users to answer a given query associated with the likelihood scalar value; receiving, by service provider server through the application programming interface, responses from the communication devices of the one or more candidate users. However, in the same field of endeavor Asur in sending, by service provider server through the application programming interface, a request to communication devices of the one or more candidate users that prompts the one or more candidate users to answer a given query associated with the likelihood scalar value; receiving, by service provider server through the application programming interface, responses from the communication devices of the one or more candidate users (sending notification (i.e. message) to candidate user (i.e. expert) to response to the question, Para [0073], [0074]).
  34Atty Docket No. 70481.2727US01 Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asur with the teaching of Kasneci by modifying Kasneci such that regardless of user or employee location, organization data can be shared and accessible as needed throughout the organization in a cost effective manner, Asur (Para [0037]).OCP.D2020.101058.US1
As per claim 16, Kasneci discloses:
- a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (Para [0075]),
- receiving, at a service provider server from a communication device through an application programming interface, a query in an interaction between the server provider server and the communication device (receiving a question (i.e. a query) at service provider (i.e. knowledge corroboration) from a judge (i.e. user), Fig. 1, Para [0027]), 
- generating, by the service provider server, a vector of first latent features from the set of first visible features using a machine learning-trained classifier (a vector is generated for question features (i.e. feature associated with the query) using machine mearing, Para [0047], Fig. 1, item 108, 110, 112, Fig. 10),
extracting, by the service provider server, a plurality of first features from the query to generate a set of first visible features associated with the query. However, in the same field of endeavor Asur in an analogous art disclose extracting, by the service provider server, a plurality of first features from the query to generate a set of first visible features associated with the query (extracting query feature (i.e. first feature), Para [0056], Fig. 4 item 404), 
Kasneci does not explicitly disclose performing, by the service provider server, a combination operation on a plurality of latent feature pairs to generate a likelihood scalar value indicating a likelihood of the query is answered by a candidate user in a set of users, wherein each latent feature pair of the plurality of latent feature pairs comprises a pairing between a first latent feature in the vector of first latent features and a second latent feature in a vector of second latent features, wherein the vector of second latent features comprises latent representations of visible features of the candidate user. However, in the same field of endeavor Asur in an analogous art disclose performing, by the service provider server, a combination operation on a plurality of latent feature pairs to generate a likelihood scalar value indicating a likelihood of the query is answered by a candidate user in a set of users, wherein each latent feature pair of the plurality of latent feature pairs comprises a pairing between a first latent feature in the vector of first latent features and a second latent feature in a vector of second latent features, wherein the vector of second latent features comprises latent representations of visible features of the candidate user (a candidate user is ranked to likely to answer the question using question feature vector and skill (i.e. combination of first latent feature (i.e. query feature) and user skill Para [0057], [0059]-[0060], [0067], Fug. 4, item 406, 412, 424), and inferring between skill set and question set (i.e. pairing between question feature and skill feature), claim 1, Para [0048], [0057], [0061]),
and providing, to the communication device through the application programming interface, a recommendation message as a response to the query, the recommendation message comprising the likelihood scalar value and an indication of the candidate user. However, in the same field of endeavor Asur in an analogous art disclose and providing, to the communication device through the application programming interface, a recommendation message as a response to the query, the recommendation message comprising the likelihood scalar value and an indication of the candidate user (recommending a ranked list of qualified candidates to answer the question, Para [0067], [0069], Fig. 4, item 320). 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asur with the teaching of Kasneci by modifying Kasneci such that regardless of user or employee location, organization data can be shared and accessible as needed throughout the organization in a cost effective manner, Asur (Para [0037]).
As per claim 17, rejection of claim 16 is incorporated, and further Asur discloses:
- extracting, by the service provider server, a plurality of second features of the candidate user from a user profile associated with the candidate user to generate a set of second visible features for the candidate user (extracting second feature (i.e. candidate feature), Para [0058], Fig. 4, item 410), 
	- generating, by the service provider server, the vector of second latent features from the set of second visible features using the machine learning-trained classifier (generating vector for second feature (i.e. candidate feature), Fig. 4, item 406, 412, Para [0061]),
	- wherein: the generating the vector of first latent features comprises generating first visible-to-latent connections between the set of first visible features and the vector of first latent features (generating vector for first feature, Fig. 4, item 406, 412, Para [0061])., and inferring question feature to skill features (i.e. visible to latent connection), Para [0046],
- the generating the vector of second latent features comprises generating second visible-to-latent connections between the set of second visible features and the vector of second latent features, and the generating the second visible-to-latent connections occurs concurrently with the generating the first visible-to-latent connections (inferring question feature to skill features (i.e. visible to latent connection), Para [0046], Para [0057], Para [0076]).
As per claim 18, rejection of claim 16 is incorporated, and further Asur discloses:
- wherein the operations further comprise: generating a vector of likelihood scalar values comprising a plurality of likelihood scalar values that correspond to different candidate users in the set of users; and generating an ordered listing of candidate users from the set of users that are associated with a respective likelihood scalar value in the vector of likelihood scalar values (generating a ranked list of candidate user, Para [0046])  
- wherein the generating the ordered listing of candidate users comprises ranking each likelihood scalar value in the vector of likelihood scalar values at an output of the combination operation (ranking each candidate user, Para [0049], [0063]).
As per claim 19-20,
Claims 19-20 are machine readable medium claim corresponding to system claim 16 and 18 respectively and rejected under the same reason set forth to the rejection of claim 16 and 18 above.
			Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167